United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2473
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Derrick Uraye Stricklin,                 *       [PUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                           Submitted: September 2, 2003
                               Filed: September 9, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Derrick Uraye Stricklin appeals his conviction for conspiracy to distribute and
possess with intent to distribute 50 grams or more of crack cocaine, entered after the
district court* denied Stricklin's request to withdraw his guilty plea. A careful review
of the record convinces us Stricklin knowingly and voluntarily waived his right to
withdraw his plea under Federal Rule of Criminal Procedure 11(d). See United States
v. Andis, 333 F.3d 886, 893-94 (8th Cir. 2003) (en banc); United States v. Mooring,
287 F.3d 725, 727-28 (8th Cir.), cert. denied, 537 U.S. 864 (2002). The district court

      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
repeatedly explained the operation of Rule 11(d) to Stricklin, he acknowledged his
understanding of the rule, and he expressly assented to its waiver. See Blackledge
v. Allison, 431 U.S. 63, 74 (1977); United States v. Gray, 152 F.3d 816, 820 (8th Cir.
1998), cert. denied, 525 U.S. 1169 (1999).

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-